ORDER
The Disciplinary Review Board on May 15, 1998, having filed with the Court its decision concluding that MARIE C. CHEN of BOUND BROOK, who was admitted to the bar of this State in 1986, and who thereafter was suspended from the practice of law for a period of three months effective April 15, 1996, and who remains suspended at this time, should be suspended from practice for an additional period of six months for violating RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC 1.3 (lack of diligence), and RPC 1.4 (failure to communicate) in her handling of one matter, and good cause appearing;
It is ORDERED that MARIE C. CHEN is hereby suspended from the practice of law for a period of six months, effective May 1, 1998, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*12ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.